DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 3/23/22, have been approved and entered. They
have been fully considered. Rejections and/or objections not reiterated from previous
office actions are hereby withdrawn. The following rejections and/or objections are
either newly applied or reiterated. They constitute the complete set presently being
applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first protective layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cicero et al. US 20180266980 in view of Wu et al.  The Royal Society of Chemistry 2011, Lab Chip, 11, pp.2984-2989 in further view of Rothberg US 20130324421 in further view of Li (CN104073425) and Tan et al.  US 20180280981.
Cicero et al.  discloses nanopore based sequencing devices comprising nanopore cells. A nanopore cell may include a well having a working electrode at a bottom of the well. The well may be formed within a dielectric layer, where the sidewalls of the well may be formed of the dielectric or other materials coating the walls of the dielectric layer. Various materials having different hydrophobicity and hydrophilicity can be used to provide desired properties of the cell. The nanopore in the nanopore cell can be inserted in a membrane formed over the well. Various techniques can be used for providing a desired shape and other properties e.g., of materials and processes for forming the well. [0003], 
Cicero et al.  discloses some embodiments may include a method for forming a nanopore cell. The method may include providing a device structure having a conductive layer disposed in a top portion of a substrate and a porous TiN electrode layer disposed on the conductive layer and surrounded by an oxide layer (which is viewed to be inclusive of instant claim 4-5). The method includes forming a buffer layer on the oxide layer, forming a polyimide layer (which is viewed to be inclusive of the plastic base of instant claim 2) on the oxide buffer layer, removing a portion of the polyimide layer to form a cavity to expose a portion of the oxide buffer layer, and removing the exposed portion of the oxide buffer layer to expose a portion of the porous TiN electrode layer to form a well. The well includes a bottom base formed by a top surface of the porous electrode layer and well sidewalls of the stacked polyimide layer over the oxide buffer layer. The porous TiN electrode layer is prevented from contacting the polyimide layer during the formation of the well. [0008], [0013].
The shape of the well can be influenced by the material and process used in forming the well. For example, a well can be formed in a layer of polyimide, which is a polymer of an imide monomers. A monomer is a functional group consisting of two acyl groups bound to nitrogen. Polyimide materials are known for thermal stability, good chemical resistance, excellent mechanical properties, and they are widely used in the electronics industry. A well formed by reactive ion etching (RIE) of polyimide tends to have a more vertical profile and sharp corners. In contrast, a well formed by photolithographic patterning of a polyimide layer tends to have more rounded corners and more sloped sidewalls. If a well is formed in an oxide layer, a wet etching process can undercut the oxide, leading to a wider bottom of the well. In addition, other materials can also be used to form a well with different profiles. For example, SU-8, which is an epoxy material, or CYTOP, which is a fluoropolymer, can also be used to form wells. [0078]. FIG. 9E illustrates a well 951. Well 951 is surrounded by a dielectric material layer 953. The angle formed at the well edge between sidewall surface 954 and top surface 955 can be characterized as angle 0. In FIG. 9E, well 951 has a reentrant well edge profile with an even smaller angle than the profile shown in FIG. 9D. The well sidewall has a concave profile forming a sharp angle with the top surface of the dielectric material. The corner formed at the intersection of sidewall surface 954 and top surface 955 can be described by a very small radius of curvature r. The sharp corners can facilitate the formation of the bilayer membrane. Similar to FIG. 9D, the reentrant profile of FIG. 9E also provides a smaller bilayer membrane capacitance at the top aperture and a larger double layer capacitance at the working electrode. This structure can be made by using a preexisting mandrel or by using a combination of RIE and wet etch.[0082]. Which is viewed to be inclusive of instant claim 6.
In FIGS. 10A-10D, the polyimide layer can be patterned by reactive-ion etching (RIE) or by direct photolithographic patterning. In some embodiments, the depth of cavity 1114 can be between 20 nm to 100 microns.[0101]. Which is viewed to be inclusive of instant claim 3.
Cicero does not teach the nanoimprinting process of instant claim 7. 
Wu et al. teaches nanofluidic devices for DNA analysis via direct imprinting with polymer stamps. (See page 2985, and Figure 1). Wu et al. teaches the imprinting was carried out at 130 ̊C and 20 bar for 5 min by NIL machine (Obducat nanoimprint system), which applied pressure to the stamp and substrate using compressed air, ensuring pressure uniformity over the entire imprint area. The pressure was added after the 30 s preheating of both the stamp and substrate at desiring molding temperature, and was kept during the imprinting process until the system had been cooled down to 70 ̊C (Fig. 1f). After the stamp and substrate were cooled down to room temperature, PMMA copy can be easily demolded from the UV-resin stamp (Fig. 1g). (Page 2986).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Wu et al. for the substrate of Cicero because Wu et al. teaches “In summary, we report the fabrication of polymer-based nanofluidic devices with sub-100 nm nanochannels using direct imprinting with a polymer stamp and the translocation and elongation behaviour of double-stranded DNAs through these nanochannels. The imprinting with polymer stamps showed good replication fidelity for multiple replication processes, preventing the damage of the expensive nanopatterned master and reduced undesirable deformation in the molded polymer substrate. This approach provides the possibility to build cheap and disposable polymer nanofluidic devices for single molecule analysis” (Wu et al. Conclusion).
With regards to claims 10 and 12, Rothberg et al. teaches an apparatus comprising: a substrate including an array of sensors; an array of wells disposed over the substrate, a well of the array of wells corresponding to a sensor of the array of sensors; and a cover disposed over the array of wells and defining a flow volume between the array of wells and the cover, the cover defining a fluid inlet and a fluid outlet in fluid communication with the flow volume, the cover including a non-flat wall defining a concave boundary of the flow volume, the non-flat wall having greater eccentricity at a first position in proximity to the fluid inlet than at a second position further from the fluid inlet (see claims for example).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a cover as taught by Rothberg for the system of Cicero et al. Rothberg’s described systems for sequencing typically utilize a laminar fluid flow system to sequence a biological polymer. In part, the fluid flow system preferably includes a flow chamber formed by the sensor chip and a single piece, injection molded member comprising inlet and outlet ports and mountable over the chip to establish the flow chamber. The surface of such member interior to the chamber is preferably formed to facilitate a desired expedient fluid flow. (Rothberg [525]). It encompasses an array of wells, each of which is coupled to a lid having an inlet port and an outlet port and a fluid delivery system for delivering and removing fluid from said inlet and outlet ports non-mechanically. [0529]. One of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods.
Cicero does not specifically disclose that the entire well comprises plastic. 
Li et al. teaches an LSPR sensing apparatus which comprises a base, wherein a metal layer (equivalent to a protective layer) is provided on the base and the base is a quartz glass sheet, an acrylic sheet or a plastic sheet (equivalent to a plastic base). Li et al. further discloses a method for preparing an LSPR sensing apparatus, the method comprising: forming a groove (equivalent to the recessed structure) in the surface of an etching-resistant layer on the base. (see English translation, claims 1-4, Summary, Figures 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plastic base as taught by Li et al. for the method of Cicero. The motivation is that they are well known to provide inexpensive biochip capable of performing focused nucleic acid analysis at high resolution and with a high signal to noise ratio. They are capable of detecting separation of nucleic acid species differing in size by about 1 base pair, and at concentration levels of at least 1.0 ng of DNA template (see for example Tan et al. US 20180280981 [0015]; [0036]; [0056]; [0091]; [0099]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        25 May 2022